Blandford, Justice.
E. R. Pyle conveyed to plaintiff a certain lot in the city of Atlanta to secure the payment of certain moneys which he owed the association in 1883. The city of Atlanta assessed the association for taxes for the year 1884, and in November of that year, this lot was sold and purchased by *497the city under tax execution and sale by the marshal. In February, 1885, execution having been issued for assessment for curbing and paving the street opposite this lot by the city against the lot and E. R. Pyle, the owner, the same was sold and purchased by the association, the marshal making a deed to it, the price being thirty-seven dollars; and this sale took place within twelve months of the purchase of the property by the city as the property of plaintiff, the right of redemption being in the association when it purchased in February, 1885.
Plaintiff filed its bill, praying that the city be enjoined from selling this lot. The bill was answered, and the foregoing facts appeared. It may be stated, as a further fact, that the tax execution, issued by the city against the plaintiff, was for four hundred and fifty dollars taxes.
Under the facts, the chancellor refused the injunction, and plaintiff excepted, and this is assigned as error.
We do not think that there was any violation of the discretion vested in the chancellor in refusing the injunction prayed for. There is no irreparable loss or injury to be apprehended by the plaintiff unless the injunction be granted; it is already in possession of the property,which of itself gives notice to the world of the title by which it holds the land; and further, the pendency of the bill gives notice of the claim of plaintiff. Upon the hearing, all claims and equities between the city and the association can be settled.
Decree affirmed.